Citation Nr: 1404152	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a right wrist fracture.

2. Entitlement to an initial disability rating in excess of 10 percent for residuals of a left wrist fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the U. S. Marine Corps (USMC) from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 (right wrist fracture) and June 2007 (residuals of left wrist fracture) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The June 2007 rating decision granted service connection for a left wrist fracture and assigned a disability rating of 10 percent as of July 18, 2005. The Veteran continues to appeal for a higher rating.

The Veteran testified at a hearing by videoconference before the undersigned Veteran's Law Judge in November 2013. A transcript has been associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board remands this case for further development, to include any records held by the National Personnel Records Center (NPRC) and a new VA examination and opinion. 

The record does not contain competent medical evidence regarding whether the Veteran currently has any residuals of a right wrist fracture and, if so, whether any residuals are related to an in-service injury, disease, or event. VA provided an examination of the joints in June 2007, but the examiner did not provide an opinion regarding the nature or etiology of any right wrist fracture or residual thereof. 

The record also does not contain competent medical evidence regarding the current severity of the Veteran's service-connected residuals of a left wrist fracture, as the June 2007 VA examination is the only examination of record. A prior examination was scheduled for March 2009 and cancelled after the Veteran failed to appear; however, the record does not indicate that VA ever sent the Veteran notice of the examination date and time. More current medical evidence is therefore required. 

In addition, a letter from the naval hospital at Camp Lejeune instructs that any treatment records regarding the Veteran's reported in-service right wrist fracture would be held at the NPRC, but the record does not indicate that VA ever made attempts to obtain treatment records from the NPRC. 

The Board does not have the medical expertise to determine the nature and etiology of any current residuals of a right wrist fracture or the current severity of the Veteran's service-connected residuals of a left wrist fracture. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

Given these circumstances, VA should attempt to obtain records from the NPRC and then schedule the Veteran for an examination which addresses both the nature and etiology of any right wrist fracture or residual thereof and the current severity of the Veteran's service-connected residuals of a left wrist fracture. 

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA and the NPRC. 

2. Then, schedule the Veteran for an examination, by an examiner with sufficient expertise, to determine the nature and etiology of any right wrist fracture or residual thereof and the current severity of the Veteran's service-connected residuals of a left wrist fracture. Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record. The examiner should review the claims file, perform all indicated studies, and report any findings in detail. The examiner should also describe any functional impairment or effects on employment and ordinary activities resulting from any residuals.

Then the examiner should provide an opinion, based on examination results and the record, regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any right wrist fracture or current residual thereof is etiologically related to the Veteran's active service, to include an injury during an organized sporting event;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any right wrist fracture or current residual thereof is proximately due to the Veteran's service-connected left wrist fracture; and, 

c) whether it is at least as likely as not (a 50 percent or greater probability) that any right wrist fracture or current residual thereof is aggravated (chronically worsened) by the Veteran's service-connected left wrist fracture.

The opinion must consider all pertinent medical history, including service treatment records (STRs) and lay testimony. Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

3. The Veteran should be asked whether he is interested in testifying at a RO hearing.  If so, such should be scheduled.  

4. Then, the RO or AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

